DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 12-23 are pending and under examination.


35 USC § 103(a) rejections withdrawn 
The rejections of claims 12-15,  and 19-23 under 35 U.S.C. 103 as being unpatentable over Obuch et al (Gastroenterology Clinics of North America, 45:459-476, 2016) are withdrawn in view of Applicant’s amendments to claim 12. 

The rejections of claims 12-15 and 19-23 under 35 U.S.C. 103 as being unpatentable over Graham et al (Curr Colorectal Cancer Rep, 12;141-150, 2016 are withdrawn in view of Applicant’s amendments to claim 12.

The rejections of claims 12-15 and 19-23 under 35 U.S.C. 103 as being unpatentable over Bekker et al (US 2017/0354657, published 14 December 2017, effective filing date 13 June 2016) are withdrawn in view of Applicant’s amendments to claim 12.



The rejections of claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi Kudo (Digestive Diseases, 34:714-730, 2016, IDS) are withdrawn in view of Applicant’s amendments to claim 12.
	

Double Patenting rejections maintained
The rejections of claims 12-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 6-11 of copending Application No. 16/617,642 are maintained. 

Applicants argue that the provisional rejection on the ground of nonstatutory double patenting over claim 1-3 and 6-11 of copending Application No. 16/617,642 is moot following the amendments above.
	In response it is noted that claim 1 of Application No. 16/617,642 is drawn to a pharmaceutical combination comprising chemotherapeutic agents and at least one pharmaceutically acceptable carrier, wherein the chemotherapeutic agents consist of a) regorafenib or its hydrate, solvate, metabolite or pharmaceutically acceptable salt, or a polymorph thereof and b) a PD-1/PD-L1(2) inhibitor while dependent claim 3 lists pembrolizumab as a PD-1 inhibitor. Thus, the present claims and the claims of 16/617,642 are limited to the chemotherapeutic agents regorafenib and a PD-1/PD-L1 inhibitor that includes pembrolizumab. It is noted that a species anticipates a genus.







NEW REJECTIONS:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	 
Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Skrabs et al (US 2014/0065212, published 6 March 2017, IDS, cited previously) in view of Diaz et al (US 20170313775, filing date 1 May 2017) and Le (NEJM, 372:2509-2520, 2015) in further view of Varchetta (J Clin Oncol, 34, Supplement 15, e15684, May 2016) and Reck et al (NEJM, 375:1823-1833, 2016).
The claims are drawn to a pharmaceutical combination comprising chemotherapeutic agents wherein the chemotherapeutic agents consist of regorafenib 
and pembrolizumab. 
The limitation “wherein the components are in separate dosage forms for administration simultaneously or sequentially for use in the treatment of the same disease in a subject” is just an indication of how the components are to be administered and would be an intended use for the composition.  The claims read on the product  per se,  a pharmaceutical combination consisting of regorafenib and pembrolizumab.  Therefore, since the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01
	Skrabs discloses compositions comprising regorafenib for the treatments of cancer, including pancreatic, colorectal cancer and non-small-cell lung cancer 
	Diaz disclose a pharmaceutical composition of consisting of pembrolizumab that is to be administered intravenously to patients with lung, pancreatic and colorectal cancer (paragraphs 31, 33).
Le disclose a composition consisting of pembrolizumab to be administered intravenously to patients with colorectal carcinoma (page 2510, 2nd column).
One of ordinary skill in the art would have been motivated to apply Skrab’s composition consisting of regorafenib for the treatments of cancer, including pancreatic, colorectal cancer and non-small-cell lung cancer with Diaz and Le’s composition consisting of pembrolizumab because Skrab and Diaz disclose compositions consisting of regorafenib and pembrolizumab, respectively, for the treatment of lung, pancreatic and colorectal cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been obvious to have a composition consisting of regorafenib and pembrolizumab for treating colorectal, pancreatic and lung cancer because Skrab discloses that regorafenib may be used to treat colorectal, pancreatic and lung cancer while Diaz discloses that pembrolizumab may be used to treat the same cancers.  
Furthermore, Varchetta disclose that expression of PD-L1 correlated with the survival of pancreatic cancer patients treated with regorafenib while Reck disclose that there was a correlation between expression of PD-L1 and response rate to pembrolizumab (page 1823; page 1826, 2nd column to page 1829, 1st column; pages 1830, 1831; Figures 1, 2). Given that PD-L1 is a survival marker for both regorafenib and pembrolizumab, it would have been obvious to make a composition comprising regorafenib and pembrolizumab for administration for colorectal, pancreatic and lung cancer.


 

Summary
Claims 12-23 stand rejected 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                         

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642